DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein an organic light emitting transistor, comprising: a substrate, and  5a gate electrode, a gate insulating layer, source/drain electrodes and a light emitting functional layer disposed on the substrate, wherein the organic light emitting transistor further comprises: an external electrode coupled to the gate electrode in series, wherein a temperature-dependent resistance change rate of the gate electrode is different from a 10temperature-dependent resistance change rate of the external electrode.
Regarding claims 2-20, claims 2-20 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	The cited prior art to Hioki (US 2019/0331536) and Xiong (US 2018/0006097) teach organic transistors with temperature related elements, but fail to teach the specific requirements of independent claim 1, specifically wherein the organic light emitting transistor further comprises: an external electrode coupled to the gate electrode in series, wherein a temperature-dependent resistance change rate of the gate electrode is different from a 10temperature-dependent resistance change rate of the external electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879